Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/16/2020 has been entered. Claim 3 is amended. Claim 2 is cancelled. Claims 1 and 4-10 are withdrawn from examination. New claim 11 is added. Claims 1, and 3-11 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments to claim 3 are acknowledged. Applicant’s argument that these amendments overcome the cited prior arts are persuasive (see argument of 11/16/20202). The 35 USC 102 rejections previously set forth in the final office action of 8/18/2020 are withdrawn. However, upon further search and consideration new grounds of 35 USC 102 and 103 rejections are made in this office action (see below).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OSADA (US 5,874,324), hereinafter OSADA.
Regarding claim 3, OSADA teaches an apparatus that reads on the applicant claim of A mold device {[abstract], [FIG. 1] 1/2 is the mold device} comprising: 
an ejection device for ejecting a pressurized fluid {[col 2, lines 35-38],  [FIG. 1] 10 is the pressurized fluid source, 9 is pressurized fluid entry line or ejection line, thus the ejection device}
and letting the pressurized fluid enter a clearance between a resin and a cavity of the mold device {[col 3, lines 35-39] note that compressed air is let into the cavity when resin is present, [col 5, lines 35-37] note charging of the molten resin first, [col 5, lines 54-64] note pressing of the molten resin in the cavity downward, thus formation of clearance, [FIG. 2] compressed air at the bottom of 8a creates the clearance inside the mold cavity}
during an injection of the resin or after the injection of the resin to pressurized the resin {[col 5, lines 35-37] note charging of the molten resin first, [col 5, lines 54-64] note that compressed air is introduced after the resin is charged}
wherein the ejection device or part of the ejection device is configured to move backward before fluid pressurization to make a space between an ejection portion and the resin so that the fluid pressurization is carried out toward the space {[col 6, lines 17-20] note the passage is closed, so it is before fluid pressurization, [col 6, lines 41-43] note teaching of moving pins 11 and 13 by the vertical driving mechanism opposite to the mold cavity that indicates a move backward, [FIG. 1] see the double arrow and move backward},
the ejection portion being formed at a tip of the ejection device {[FIG. 2] 8a/13a are the ejection portion formed at the tip}.
	Regarding claim 11, OSADA teaches an apparatus that reads on the applicant claim of wherein the ejection device has a multiple structure including an outer cylinder, and at least the outer cylinder of the ejection device is configured to move backward before the fluid pressurization {[col 6, lines 41-43] note teaching of moving pins 11 and 13 by the vertical driving mechanism opposite to the mold cavity that indicates a move backward, [FIG. 1] see the double arrow and move backward of moving pins 11 and 13 (they are the outer cylinders), note other structures of the ejection device such as 10, 9}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over UEHA (US-2010/0252962), hereinafter UEHA, in view of OSADA.
A mold device {[abstract], [FIG. 8]} comprising: 
an ejection device for ejecting a pressurized fluid {[0006] note the teaching on gas supplying device which is the ejection device},
and letting the pressurized fluid enter a clearance between a resin and a cavity of the mold device during an injection of the resin or after the injection of the resin to pressurized the resin {[0005] note the teaching that gas separates the molten resin from surface of the cavity, thus formation of a clearance, also note that resin is introduced first followed by the introduction of the pressurized gas}.
UEHA, however, is silent on the details of the structure of the apparatus that introduces the gas into the mold cavity. As such, as artisan would have been highly motivated to look to prior art to determine how to best introduce the pressurized gas into the mold cavity.
In the same field of endeavor that is related to molded resin, OSADA discloses a method that reads on the applicant claim of wherein the ejection device or part of the ejection device is configured to move backward before fluid pressurization to make a space between an ejection portion and the resin so that the fluid pressurization is carried out toward the space (claim 3) {[col 6, lines 17-20] note the passage is closed, so it is before fluid pressurization, [col 6, lines 41-43] note teaching of moving pins 11 and 13 by the vertical driving mechanism opposite to the mold cavity that indicates a move backward, [FIG. 1] see the double arrow and move backward},
the ejection portion being formed at a tip of the ejection device (claim 3) {[FIG. 2] 8a/13a are the ejection portion formed at the tip}.
wherein the ejection device has a multiple structure including an outer cylinder, and at least the outer cylinder of the ejection device is configured to move backward 15before the fluid pressurization (claim 11) {[col 6, lines 41-43] note teaching of moving pins 11 and 13 by the vertical driving mechanism opposite to the mold cavity that indicates a move backward, [FIG. 1] see the double arrow and move backward of moving pins 11 and 13 (they are the outer cylinders), note other structures of the ejection device such as 10, 9}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art, to have included the ejection apparatus of OSADA in the molding apparatus of UEHA in order to provide an appropriate mechanism for introduction of compressed air after the mold cavity is charged with the molten resin.
As indicated above, UEHA is silent on this mechanism and one of ordinary skill in the art would have been highly motivated to look to prior art to determine an optimum mechanism for introduction of compressed gas in to the mold containing the melted resin. 
The prior art that the artisan seeks is OSADA. The advantage of this ejection apparatus as disclosed by OSADA is that the pressurized gas can be blocked from entering the mold when the resin is being charged into the cavity of the mold {[col 6, lines 17-20]}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             
/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748